

115 HRES 270 IH: Supporting the goals and ideals of National Public Health Week.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 270IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Roybal-Allard (for herself, Mr. Wittman, Mr. Gene Green of Texas, Mr. McGovern, Ms. Granger, Ms. Slaughter, Ms. Michelle Lujan Grisham of New Mexico, Mr. Hastings, Mrs. Dingell, Ms. Kelly of Illinois, Ms. Matsui, Ms. Adams, Mrs. Napolitano, Ms. Norton, Mr. Grijalva, Ms. McCollum, Mr. Raskin, Ms. Moore, Mr. Rutherford, and Ms. Barragán) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of National Public Health Week. 
Whereas the week of April 3, 2017, through April 9, 2017, is National Public Health Week; Whereas the theme for National Public Health Week in 2017 is Healthiest Nation 2030, with the goal of making the United States the healthiest nation in one generation; 
Whereas according to the National Academy of Medicine, despite being one of the wealthiest nations in the world, the United States ranks below many other economically prosperous and developing countries with respect to measures of health, including life expectancy and the rate of infant mortality; Whereas the life expectancy for the United States population declined for the first time in more than two decades, and the leading causes of deaths are among the most common, costly, and preventable of all health problems; 
Whereas there is a significant difference in the health status, such as that relating to obesity, poor mental health, and infectious disease, of people living in the healthiest States compared to people living in the least healthy States; Whereas despite having a high infant mortality rate compared to other economically prosperous and developing countries, and the death rate varying greatly among States, overall, the United States was making steady progress, until recently, with the infant mortality rate reaching a historic low of 5.8 infant deaths per 1,000 live births in 2014; 
Whereas opioid-involved deaths have more than quadrupled since 1999, requiring a comprehensive strategy across a range of sectors, including robust efforts to prevent substance misuse disorders; Whereas the percentage of adults smoking cigarettes in the United States, the leading cause of preventable disease and death in the United States and accounting for more than 480,000 deaths each year, decreased from 20.9 percent in 2005 to 15.1 percent in 2015; 
Whereas the value of a strong public health system is in the air we breathe, the water we drink, the food we eat, and the places where we all live, learn, work, and play; Whereas public health organizations use National Public Health Week to educate the public, policymakers, and public health professionals on issues that are important to improving the health of the people of the United States; 
Whereas studies show that small strategic investments in prevention can result in significant savings in health care costs; Whereas each 10 percent increase in local public health spending contributes to a 6.9 percent decrease in infant deaths, a 3.2 percent decrease in deaths related to cardiovascular disease, a 1.4 percent decrease in deaths due to diabetes, and a 1.1 percent decrease in cancer-related deaths; 
Whereas public health professionals help communities prevent, prepare for, withstand, and recover from the impact of a full range of health threats, including disease outbreaks, such as the Zika virus, natural disasters, and disasters caused by human activity; Whereas public health professionals collaborate with partners outside the health sector, such as city planners, transportation officials, education officials, and private sector businesses, recognizing that other sectors have an important influence on health; 
Whereas in communities across the United States, people are changing the way they care for their health by avoiding tobacco use, eating healthier, becoming more physically active, and preventing unintentional injuries at home and in the workplace; and Whereas efforts to adequately support public health and prevention can continue to transform a health system focused on treating illness to a health system focused on preventing disease and promoting wellness: Now, therefore, be it 
That the House of Representatives— (1)supports the goals and ideals of National Public Health Week; 
(2)recognizes the efforts of public health professionals, the Federal Government, States, tribes, municipalities, local communities, and individuals in preventing disease and injury; (3)recognizes the role of public health in improving the health of individuals in the United States; 
(4)encourages increased efforts and resources to improve the health of individuals in the United States to create the healthiest nation in one generation through— (A)greater opportunities to improve community health and prevent disease and injury; and 
(B)strengthening the public health system in the United States; and (5)encourages the people of the United States to learn about the role of the public health system in improving health in the United States. 
